DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 19 and 21 of copending Application No. 15/631017 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially the same, the only difference being the reference application claiming “one or more abrasion pads” rather than “an abrasion pad” in the current application as well as the broader “coupling component” in the reference application rather than the protrusions and grooves in the current application. Claim 21 of the reference application provides for the grooves and protrusions. Claim 1 of the instant application corresponds to claims 1 and 21 of the reference application, claim 2 corresponds to claim 2, claim 3 to claim 3, claim 4 to claim 4 and claim 19 to claim 19. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shewey (US 2009/0318059, previously cited) in view of Hong (US 4468894, previously cited).
Regarding claim 1, Shewey teaches a system, comprising: an abrasion component, comprising: an abrasion pad (22) configured to clean a faying surface of a nutplate (functional language, system would be capable of cleaning such a workpiece surface); and a shaft (fig 9; at the center of 40) attached to the abrasion pad and configured to rotate the abrasion pad during cleaning of the nutplate ([0059]), wherein cleaning the nutplate comprises abrading the faying surface with the abrasion pad ([0075]); a base (12) configured to attach to a pressure applicator; and the pressure applicator (84), the pressure applicator configured to: attach to and detach from the base (fig 7; [0069]), hold the nutplate at least partially within the pressure applicator such that the faying surface contacts the abrasion pad during the cleaning of the nutplate ([0061]; fig 29); and apply pressure to the nutplate such that the nutplate contacts the abrasion pad during the cleaning of the nutplate ([0075], [0005]); wherein the abrasion component is configured to rotate the abrasion pad within at least one of the base and the pressure applicator during the cleaning of the nutplate (fig 1). Shewey does not teach the base comprising one or more grooves or the applicator comprising one or more protrusions. Hong teaches an abrasive system including a base (5) comprising one or more grooves (threads at 5a; fig 1), the base configured to attach to a pressure applicator (15) comprising one or more protrusions (corresponding threads shown in fig 2), wherein the one or more grooves of the base and the one or more protrusions of the pressure applicator are configured to permit the pressure applicator to at least partially slide into the base and at least partially rotate within the base, thereby securely locking the workpiece between the pressure applicator and the base (fig 1; the sliding and rotation is taught by the use of threads to attach the applicator and base; col 2, lines 57-68). It would have been obvious for a person having ordinary skill in the art at the 
Regarding claim 2, Shewey, as modified, teaches all the elements of claim 1 as described above. Shewey further teaches the pressure applicator comprises an opening (fig 8; in element 84) configured to accept a protrusion attached to the nutplate during the cleaning of the nutplate (the holes in element 84 are capable of providing this function). 
Regarding claim 3, Shewey, as modified, teaches all the elements of claim 1 as described above. Shewey further teaches the abrasion pad and the shaft each comprise an opening configured to accept a protrusion attached to the nutplate during the cleaning of the nutplate (openings shown in fig 3, center of pad 22 and fig 9, in center of unlabeled shaft).
Regarding claim 4, Shewey, as modified, teaches all the elements of claim 1 as described above. Shewey further teaches the abrasion pad is detachable from the shaft ([0059]). 
Regarding claim 5, Shewey, as modified, teaches all the elements of claim 1 as described above. Shewey further teaches the pressure applicator comprises: a housing (outer part of element 14) configured to: attach to the base (fig 2; at 48); and hold a nutplate holder (fig 15B; elements 88), the nutplate holder configured to slide at least partially within the housing ([0070]; “extend from and retract into the head 14”) and to hold the nutplate such that the faying surface is capable of contacting the abrasion pad during the cleaning of the nutplate ([0070]).
Regarding claim 6, Shewey, as modified, teaches all the elements of claim 5 as described above. Shewey does not teach the pressure applicator further comprises a spring. Hong further 
Regarding claim 19, Shewey teaches a system, comprising: an abrasion pad (22) configured to clean a faying surface of a nutplate (functional language, system would be capable of cleaning such a workpiece surface); a base (12) configured to: attach to a pressure applicator (84); and hold the abrasion pad within at least one of the base and the pressure applicator during cleaning of the nutplate, wherein cleaning the nutplate comprises abrading the faying surface with the abrasion pad ([0075]); and the pressure applicator (84), the pressure applicator configured to: attach to and detach from the base (fig 1; [0069]), hold the nutplate at least partially within the pressure applicator such that the faying surface contacts the abrasion pad during the cleaning of the nutplate ([0061]; fig 29); and apply pressure to the nutplate such that the nutplate contacts the abrasion pad during the cleaning of the nutplate ([0075], [0005]). Shewey does not teach the base comprising one or more grooves or the applicator comprising one or more protrusions. Hong teaches an abrasive system including a base (5) comprising one or more grooves (threads at 5a; fig 1), the base configured to attach to a pressure applicator (15) comprising one or more protrusions (corresponding threads shown in fig 2), wherein the one or more grooves of the base and the one or more protrusions of the pressure applicator are configured to permit the pressure applicator to at least partially slide into the base and at least partially rotate within the base, thereby securely locking the workpiece between the 
Regarding claim 20, Shewey, as modified, teaches all the elements of claim 1 as described above. Shewey further teaches the pressure applicator comprises: a housing (outer part of element 14) configured to: attach to the base (fig 2; at 48); and hold a nutplate holder (fig 15B; elements 88), the nutplate holder configured to hold the nutplate such that the faying surface is capable of contacting the abrasion pad during the cleaning of the nutplate ([0070]).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shewey and Hong as applied to claim 1 above, and further in view of Hunt (US 6932684, previously cited).
Regarding claims 8 and 9, Shewey, as modified, teaches all the elements of claim 1 as described above. Shewey further teaches the base comprises a platform (top of element 12) configured to attach to the pressure applicator (fig 1). Shewey does not teach a bearing configured to contact the shaft or a washer configured to secure the bearing between the washer and the platform. Hunt teaches a grinding system including a base comprising a bearing (40) configured to contact the shaft (36) during rotation (fig 7); and a washer (42) configured to secure the bearing between the washer and the platform (24). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the bearing and washer in the base of Shewey in order to achieve the predictable result of facilitating rotation of the shaft in the platform as taught by Hunt (col 4, lines 16-24). 
Response to Arguments
Applicant's arguments filed 28 Sep 2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the newly claimed configuration of the grooves and protrusions. Examiner respectfully disagrees. Upon review of the previously cited Hong reference, the threaded connection between the base (5) and applicator (15) of Hong teaches the sliding, rotating lock as broadly claimed as detailed in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723